DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments (1/4/22 Remarks: page 4, line 4 – page 5, line 5) with respect to the rejection of claim 1 under 35 USC §112 and the rejection of claim 2 under 35 USC §102 have been fully considered but they are not persuasive.
With respect to the rejection of claim 1 under 35 USC §112, Applicant argues (1/4/22 Remarks: page 4, lines 4-12) that the claim has been amended to overcome the rejection.
However, it is not clear how the amended language “thereby allowing mapping of the real color space” corrects the ambiguity of the language “allowing mapping the real color space”, insofar as in both phrasings the words “allowing mapping” indicate that the mapping operation is potentially performed but does not clarify whether or not the performance of the mapping operation is a definitive element of the claimed method.
With respect to the rejection of claim 2 under 35 USC §102, Applicant argues (1/4/22 Remarks: page 4, line 13 - page 5, line 5) that the amended claim language reciting the creation of a proof distinguishes the claim from the art of record, specifically Dalal (US 8390882).
(Dalal column 7, lines 60-61, pre-coating print samples (i.e. proofs)).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “allowing mapping” (claim 1, line 13) and “allowing a decision to be made” are unclear as to whether the recited “mapping” and “decision” operations are a definitive part of the claimed method, or whether the operation is simply stated to be possible in conjunction with the claimed method but not necessarily part of the claimed method.
Claim Rejections - 35 USC § 102
Claim 2, insofar as it is understood, is rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Dalal (US 8390882, cited in 11/30/20 Office Action). 
Claim 2: A computer implemented method for establishing a proof before a post-printing operation (PPO) (Dalal Abstract, coating operation after printing operation), comprising:
a processor (Dalal column 11, line 34, processor) measuring a printing result after printing but before said PPO, said processor creating a color definition of a color space, and proofing and showing the result (Dalal column 7, lines 48-67, values XU, YU, and ZU representing tristimulus color space colorimiter values from pre-coating print samples (i.e. proofs)), thereby allowing a decision to be made whether production could be validated before the PPO (Dalal column 7, lines 36-40, determining post-coating color (i.e. validity of correct color production) before the coating operation);
a processor defining a link between the color space before said PPO and a color space after said PPO (Dalal column 11, lines 33-47, processor correlating coated and uncoated sample print color values) by measuring a printing sample and after said PPO and obtaining a measurement that represents a difference between measuring the printing sample before said PPO and measuring the printing sample after said PPO (Dalal column 7, lines 48-67, values XU, YU, and ZU representing colorimiter values from pre-coating print samples, values XC, YC, and ZC representing colorimiter values from post-coating print samples, values XG, YG, and ZG representing differences between coated and uncoated print samples);
said processor applying a colorimetric function to said measurement to simulate in a phase before said PPO a result in a phase after said PPO (Dalal column 7, lines 48-67, modeling equations representing colorimetric function relating pre-coating and post-coating color values; Dalal column 8, lines 63-67, application of model to pre-coating colors (i.e. before PPO) to predict (i.e. simulate) post-coating (i.e. after PPO) colors); and
said processor modifying said color space before said PPO in accordance with said colorimetric function, by applying said link to interpolate values in said color space after said PPO (Dalal column 9, lines 1-12, colorimetric function using linear regression (i.e. interpolation)).
Allowable Subject Matter
Claim 1, insofar as it is understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the art of record does not teach or suggest the recited arrangement of building a calibration range in a three-dimensional imaginary space representing real space solution properties, converting the three-dimensional space to a file in greater than three dimensions, printing the file in greater than three dimensions and obtaining colors in three-dimensional real-time measurement, establishing a correspondence between real-time measurement and three-dimensional imaginary space, mapping real color space to the three-dimensional imaginary space, and mapping the three-dimensional imaginary space to dimensions greater than three.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663